Citation Nr: 1332546	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-26 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral arm disorder.

2.  Entitlement to service connection for a bilateral elbow disorder.

3.  Entitlement to service connection for a bilateral wrist disorder.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976 and from August 1977 to June 1988.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in April 2009 by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

In December 2008, the Veteran submitted claims of entitlement to service connection for bilateral arm, bilateral wrist, right elbow, and low back disorders.  He asserted that his claimed disorders onset during active service in 1981.  In additional lay statements of record, the Veteran has contended that he should be "service-connected" for injuries to his bilateral wrists, arms, and elbows.  He reported that he had surgery on his right elbow in December 2008 after his arm locked up, that his wrists have to be treated, and that his lower back was painful.  The Veteran asserted that all of those injuries were directly caused by carrying heavy infantry equipment for long periods of time during service.   

Service treatment records showed normal orthopedic clinical evaluation findings in the Veteran's October 1973 enlistment examination, June 1976 separation examination, July 1977 reenlistment examination, August 1977 periodic examination, and October 1985 periodic examination reports.  A May 1983 acute medical care treatment record revealed complaints of stiff neck and pain in right shoulder as well as down right arm.  The Veteran was noted to have full range of motion, no swelling of joint, and no crepitation.  The examiner listed an assessment of muscle strain.  An additional May 1983 acute medical care treatment record revealed continued complaints of right shoulder pain radiating into arm with numbness of the hand.  The Veteran was noted to have good range of motion and no signs of right shoulder dislocation or injury.  The examiner listed an assessment of myalgia or neuralgia.  In January 1986, the Veteran was treated for a left thumb abscess with lymphadenitis, including erythematous streaking up the left wrist and arm. 

Service personnel records detailed that the Veteran served in the Army with documented military occupational specialties of Food Service Specialist, Infantryman, and Armored Crewman.

Evidence of record detailed that the Veteran established post-service VA care in 2003.  In June 2003, the Veteran complained that his shoulders were "bothersome" from his work as a machinist.  The Veteran complained of mid low back pain with radiation of pain and numbness down the left leg as well as reported upper right arm numbness in December 2003.  The examiner assessed lumbar back pain.  In June 2004, the Veteran reported falling down several stairs and landing on his right shoulder.  He complained of pain, some difficulty raising his arm above shoulder level, and slight numbness between his 4th and 5th fingers.  The examiner assessed right shoulder injury.  The Veteran again complained of low back pain after hearing a pop in his back while coughing in December 2006 and complained of intermittent back pain well-controlled with use of Flexeril in June 2007.  In September 2007, the Veteran reported chronic low back pain. 

Additional VA treatment notes dated in 2008 and 2009 revealed continued complaints of low back pain and findings of right carpal and cubital tunnel syndrome with ulnar nerve entrapment.  In a September 2008 treatment record, the Veteran reported that he worked as a machinist and had to do a lot of heavy lifting.  In December 2008 and January 2009 treatment notes, the Veteran was noted to be status post right ulnar nerve decompression secondary to right ulnar neuropathy at the elbow with resolution of numbness and tingling in all digits of hand after surgery.  

Post-service private treatment records from Cayuga Medical Center included several radiology reports.  A December 2003 lumbosacral spine X-ray was conducted after clinical indications of low back pain.  The examiner listed an impression of mild scoliosis and mild degenerative disc disease.  A June 2004 right shoulder X-ray report was negative after right shoulder trauma.  After being referred for treatment by VA, the Veteran underwent a private electromyography/nerve conduction velocity study in August 2008.  In the patient history section, it was noted that the Veteran had no left arm or lower extremity symptoms.  Abnormal study findings reflected electrodiagnostic evidence of a severe right carpal tunnel syndrome and right ulnar neuropathy at the elbow. 

A review of the record reveals that further development on these matters is warranted.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In light of the cumulative record discussed above, to include the Veteran's competent assertions of lifting heavy infantry equipment during service and of arm, elbow, wrist, and low back pain since service, the Board will afford the Veteran a VA examination in order to determine the nature and etiology of his claimed bilateral arm, bilateral wrist, bilateral elbow, and low back disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for entitlement to service connection for bilateral elbow, bilateral wrist, bilateral arm, and low back disorders.  Regardless of the Veteran's response, the RO must obtain and associate with the claims file all of the Veteran's pertinent VA treatment records, to include all treatment records from the Syracuse VAMC and Cortland Community Based Outpatient Clinic dated from November 2009 to the present.  If, after making reasonable efforts to obtain this information the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination(s) to determine whether any bilateral arm, bilateral elbow, bilateral wrist, and/or low back disorder found is related to events during his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records, to include on Virtual VA and VBMS, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed arm, elbow, wrist, and/or low back disorder is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


